Application by Robert Watson Kelso, a suspended attorney for reinstatement as an attorney and counselor at law. 11 The Committee for Character and Fitness for the Second and Eleventh Judicial Districts having submitted its report and recommendation on petitioner’s application. H This court adopts the committee’s recommendation. 11 The petitioner, Robert Watson Kelso, is reinstated as an attorney and counselor at law, and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Titone, Mangano, Gibbons and Lawrence, JJ., concur.